ALLOWABILITY NOTICE

Information Disclosure Statement
The information disclosure statement (IDS) submitted on10/22/2021 was filed after the mailing date of the Non-final on 07/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
King (US 2192519 A) discloses, two refrigerator doors are configured to move independent and parallel to each other along the length of the body. 
Harigai (US 6247773 B1) discloses, a cooling storage cabinet in which condensation is prevented from being produced under such conditions that the condensation occurs on the glazing of its doors.  The cooling storage cabinet is formed of a heat insulating housing having an opening that is opened and closed by one or more slidable doors.  Each of the doors is constructed of a heat insulating wall with the periphery portion of each of two opposing sides being thinner and a door sash into which each peripheral portion is fitted to slide on the cabinet adjacent the opening.
Zacky (US 4274688 A) discloses, plurality of moldings for supporting sliding doors having a recessed bottom portion in combination with a shelf and display system of the type wherein an outer frame is formed in a particular plane of at least four tubular members each 
Trulaske (US 20100242370 A1) discloses, the top hung door assembly (10) for a merchandiser includes a pair of doors 12, 14 each having an upper frame member (20) including a metal reinforcing member (22).  An upper track member (16) is provided including depending flange members (36) and (38) each having a roller mounting portion (48).  A pair of spaced wheel assemblies (60) is provided including a bracket (50) having a lower portion (54) connected to the upper door frame and an upper portion (52) carrying a pair of rollers (60) received by the roller mounting portion (46).  The upper track member (16) includes associate track members (46) having spaced notches (49) to facilitate mounting the doors.  Also the flange members have flexible tips (44) facilitating the sealing and mounting of the doors.
Jeffries (US 20180073255 A1) discloses, a cabinet with a snap-in frame is described.  The cabinet uses spring clips that engage the frame to an opening of the cabinet.  The spring clips are fastened to outer edges around the opening of the cabinet.  The frame is urged into the 
Cordae (US 20060289530 A1) discloses, an oven having a retractable hideaway door comprising an oven body, an oven door hingedly connected to the oven body, a cavity in the oven body adapted to receive the oven door, and a slide device for moving the oven door into the oven body when it is in the fully opened position.
Mills (US 3127889 A) discloses, the invention is to provide a new and improved hinge arrangement for closures for ovens which it possible to move the closure out of the way when it is in open position so as to provide easier access to the oven and to minimize the working area required in front of the oven.
Meyers (US 8047198 B2) discloses, a device with a door, in particular a door of a cooking appliance, supported for pivoting movement in a pivoting direction, for closing a useable space and with a guide system for at least partially lowering the door into a storage space in a guided manner, the device comprising at least one guide assembly operatively associated with the guide system and coupled to the door in a static manner in the pivoting direction and coupled to the door in a movable manner in at least one surface extension of the door.
Radke (US 4726352 A) discloses, the assembly includes a container having two side walls, a rear wall, a top wall and a bottom wall which define in part an interior.  An openable and closable door is provided for selectively providing access to the interior, the door being able to move between closed, intermediate and open positions.  There is a first apparatus, connected to the door and the container, for permitting the door to rotate about a first axis of rotation between 

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney John Burke on 11/15/2021. The application has been amended as follows:

In claim 1:
In line 29, the last line of claim 1, after “to each other” and before the period “.”, insert “so that:
the first door is configured to move in the first direction and turn to the second direction via the plurality of projections that extend from the first door into the first groove and the second groove of the first plurality of grooves of the first panel and into the first groove and the second groove of the second plurality of grooves of the second panel, and
the second door is configured to move in the first direction and turn to the second direction via the plurality of projections that extend from the second door into the third groove and the fourth groove of the first plurality of grooves of the first panel and into the third groove 
The amendments above result in amended claim 1 to appear as (deletions strikethrough, and insertions underlined):
1. (Currently Amended) An oven door operating apparatus, comprising:
a first panel comprising a first plurality of grooves that traverse a side surface of the first panel;
a second panel comprising a second plurality of grooves that traverse a side surface of the second panel, wherein an inside surface of the first panel faces an inside surface of the second panel; and
two or more oven doors, capable of independent movement in different directions, positioned between the inside surface of the first panel and the inside surface of the second panel, wherein a first door of the two or more oven doors comprises a plurality of projections that extend from the first door of the two or more oven doors into a first groove and a second groove of the first plurality of grooves and into a first groove and a second groove of the second plurality of grooves, and a second door of the two or more oven doors comprises a plurality of projections that extend from the second door of the two or more oven doors into a third groove and a fourth groove of the first plurality of grooves and into a third groove and a fourth groove of the second plurality of grooves, wherein
the first plurality of grooves extend in a first direction along the length of the inside of the first panel parallel to an oven body then turn to extend in a second direction towards an interior of an oven hollow space, wherein the second direction of the first groove and the second groove of the first plurality of grooves are parallel to each other and the second direction of the third groove and the fourth groove of the first plurality of grooves are parallel to each other; and
so that:
the first door is configured to move in the first direction and turn to the second direction via the plurality of projections that extend from the first door into the first groove and the second groove of the first plurality of grooves of the first panel and into the first groove and the second groove of the second plurality of grooves of the second panel, and
the second door is configured to move in the first direction and turn to the second direction via the plurality of projections that extend from the second door into the third groove and the fourth groove of the first plurality of grooves of the first panel and into the third groove and the fourth groove of the second plurality of grooves of the second panel.

Cancel claims 7-20.

Reasons for Allowance
Allowance of claims 1-6 is indicated because the prior art of record (Smith in view of Kang) do not disclose/suggest the combination of “the first door of an oven door operating apparatus is configured to move in the first direction and turn to the second direction via the plurality of projections that extend from the first door into the first groove and the second groove of the first plurality of grooves of the first panel and into the first groove and the second groove of the second plurality of grooves of the second panel, and the second door of the oven door operating apparatus is configured to move in the first direction and turn to the second direction via the plurality of projections that extend from the second door into the third groove and the fourth groove of the first plurality of grooves of the first panel and into the third groove and the fourth groove of the second plurality of grooves of the second panel, the first plurality of grooves extend in a first direction along the length of the inside of the first panel parallel to an oven body then turn to extend in a second direction towards an interior of an oven hollow space, wherein the second direction of the first groove and the second groove of the first plurality of grooves are parallel to each other and the second direction of the third groove and the fourth groove of the first plurality of grooves are parallel to each other; and the second plurality of grooves extend in the first direction along the length of the inside of the second panel parallel to the oven body then turn to extend in the second direction towards the interior of the oven hollow space, wherein the second direction of the first groove and the second groove of the second plurality of grooves are parallel to each other and the second direction of the third groove and the fourth groove of the second plurality of grooves are parallel to each other, wherein the first and second door, each configured of independent movement with each other” as cited in claim 1.
The prior art of record (Smith) do not disclose the combination of elements above. Smith discloses, an oven door that is configured to move in a first direction along the first and the second panel, and turn in to the second direction that is extend toward the hollow space of the oven via a plurality of the projections extend from the oven door into a first and second plurality of grooves of the first panel and the second panel respectively. However, Smith does not explicitly teaches, the first groove and the second groove of the first plurality of grooves of the first panel and the first groove and the second groove of the second plurality of grooves of the 
 Hence,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Smith), such as “the first door of an oven door operating apparatus is configured to move in the first direction and turn to the second direction via the plurality of projections that extend from the first door into the first groove and the second groove of the first plurality of grooves of the first panel and into the first groove and the second groove of the second plurality of grooves of the second panel, and the second door of the oven door operating apparatus is configured to move in the first direction and turn to the second direction via the plurality of projections that extend from the second door into the third groove and the fourth groove of the first plurality of grooves of the first panel and into the third groove and the fourth groove of the second plurality of grooves of the second panel, the first plurality of grooves extend in a first direction along the length of the inside of the first panel parallel to an oven body then turn to extend in a second direction towards an interior of an oven hollow space, wherein the second direction of the first groove and the second groove of the first plurality of grooves are parallel to each other and the second direction of the third groove and the fourth groove of the first plurality of grooves are parallel to each other; and the second plurality of grooves extend in the first direction along the length of the inside of the second panel parallel to the oven body then turn to extend in the second direction towards the interior of the oven hollow space, wherein the second direction of the first groove and the second groove of the second plurality of grooves are parallel to each other and the second direction of the third groove and the fourth groove of the second plurality of grooves are parallel to each other, wherein the first and second door, each 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761